—Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Chemung County) to review a determination of respondent Commissioner of Correctional Services which found petitioner guilty of violating a prison disciplinary rule.
Petitioner was found guilty of lewd exposure after he was found to have masturbated in front of a correction counselor. *828The detailed misbehavior report, as well as the testimony of its author who witnessed the incident, provides substantial evidence of petitioner’s guilt (see, Matter of Stokes v Goord, 270 AD2d 900). Petitioner’s contention that the misbehavior report contradicted the author’s testimony at the hearing raised a credibility issue properly resolved by the Hearing Officer (see, Matter of Bernier v Goord, 269 AD2d 640). Petitioner’s remaining contentions, including his claim that the transcript of the hearing is incomplete, have been examined and are found to be without merit.
Cardona, P. J., Crew III, Carpinello, Mugglin and Rose, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.